Citation Nr: 0114462	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-12 596	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for Raynaud's disease, 
currently rated as noncompensable.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1991 to 
August 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO decision, which granted the 
veteran's service connection claim for Raynaud's disease and 
assigned a noncompensable rating for such. The veteran 
appeals to the Board for an increased rating for his service 
connected Raynaud's disease.  Because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, this issue remains in appellate status.

In November 1999, the Board remanded the claim to the RO for 
further development.  The case was forwarded to the Board in 
October 2000.


REMAND

The veteran's service connected Raynaud's disease is 
currently rated as noncompensable under 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2000).  The veteran however, has 
appealed to the Board for a higher rating based on the notion 
that his noncompensable rating does not adequately reflect 
the severity of his condition.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has noted that rating decisions must 
be based on medical findings that relate to the applicable 
criteria.  Massey v. Brown, 7 Vet.App. 204, (1994).  The 
Court has also held that the Board in turn, may consider only 
independent medical evidence to support Board findings.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
in order for the veteran in this case to warrant a higher 
rating for Raynaud's disease under Diagnostic Code 7117 there 
must be an initial assessment regarding the absence or 
presence of any characteristic attacks , as well as an 
assessment of their frequency.  38 C.F.R. § 4.104, Diagnostic 
Code 7117 (2000).

The veteran has been examined on more than one occasion 
regarding Raynaud's disease.  However, the medical question 
now presented to the Board involves rating the disability, 
not simply diagnosis.  The current medical findings of record 
fail to address the criteria for ratings for Raynaud's 
disease pursuant to Diagnostic Code 7117.  For these reasons, 
a new examination is needed to properly develop the medical 
record in this case.

Because the rating under consideration is the initial rating 
following the grant of service connection, the RO must also 
consider whether staged ratings are warranted.  Fenderson v. 
West, 12 Vet.App. 119 (1999).

Lastly, there has also been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability 
must be documented.

4.  The RO should instruct the veteran to 
provide a detailed written account 
describing the symptoms of his disability 
and when and how frequently he 
experiences these symptoms.

5.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his service connected 
Raynaud's disease.  Prior to the 
examination, the examiner must review the 
entire claims folder, a copy of this 
remand, as well as the applicable rating 
criteria and accompanying Note for 
Diagnostic Code 7117.  In the report of 
the examination, the examiner should 
state a medical opinion in regards to 
each of the following items:

(a.)  Does the veteran have Raynaud's 
related characteristic attacks, which 
consist of sequential color changes of 
the digits of one or more extremities, 
lasting minutes to hours, sometimes with 
pain and paresthesias and precipitated by 
exposure to cold or by emotional upsets?

(b.)  If the veteran has characteristic 
attacks, what is the frequency of such 
attacks on average?

(c.)  Based on a medical assessment of 
the entire record along with the 
examination findings, is the veteran's 
statement that he has "symptoms in the 
one to three times per week range" 
consistent with the medical evidence.

(d.)  Does the veteran have any ulcers on 
two or more of his fingers or toes?

(e.)  Have one or more of the veteran's 
fingers or toes been auto-amputated?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

6.  The RO should readjudicate the 
veteran's claim for an increased rating 
for Raynaud's disease, taking into 
account the requirements of Fenderson v. 
West, 12 Vet.App. 119 (1999), as 
applicable to initial ratings.  All 
appropriate laws and regulations should 
be applied.  If the benefit being sought 
by the claimant is not resolved to his 
satisfaction, he should be sent a 
supplemental statement of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required of the claimant until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




